Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2022

                                       No. 04-22-00636-CR

                          EX PARTE Stephen Wayne RICHARDSON

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CR-10629
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                         ORDER
        On June 11, 2012, appellant Stephen Wayne Richardson was convicted of manslaughter,
a second-degree felony. See TEX. PEN. CODE ANN. § 19.04; Richardson v. State, No. 04-12-
00379-CV, 2013 WL 5653400, at *1 (Tex. App.—San Antonio Oct. 16, 2013, no pet.) (mem.
op., not designated for publication). Appellant timely appealed the trial court’s judgment, and we
affirmed his conviction in 2013. See Richardson, 2013 WL 5653400, at *1–3. Appellant’s
conviction is final. See In re Richardson, No. 04-22-00065-CR, 2022 WL 465405, at *1 (Tex.
App.—San Antonio Feb. 16, 2022, orig. proceeding) (mem. op., not designated for publication).

        On September 26, 2022, appellant filed a “Motion for Appeal” that appears to challenge
“the State’s response to Applicant’s[/]Relator’s Petition for Applicant’s for Habeas Corpus (No
Indictment & No 180 day Trial).” The clerk’s record, which was filed on October 4, 2022,
contains the judgment of conviction signed on June 11, 2012, but it does not contain any other
judgments. The record also does not contain a document entitled “Applicant’s[/]Relator’s
Petition for Applicant’s for Habeas Corpus (No Indictment & No 180 day Trial)” or any
response to or ruling on such a document.

        In general, we have jurisdiction to consider an appeal in a criminal case only when the
trial court has signed a judgment of conviction or other appealable order. See TEX. R. APP. P.
25.2(a)(2); Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). A defendant’s notice
of appeal must be filed within thirty days after an appealable order has been signed when a
motion for new trial has not been filed, or within ninety days if a motion for new trial has been
filed. TEX. R. APP. P. 26.2. Additionally, under the exclusive procedure outlined in article 11.07,
only the convicting trial court and the Court of Criminal Appeals have jurisdiction to review the
merits of a post-conviction habeas petition; there is no role for the intermediate courts of appeals
in the statutory scheme. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (providing “[a]fter
conviction the procedure outlined in this Act shall be exclusive and any other proceeding shall be
void and of no force and effect in discharging the prisoner”). Only the Court of Criminal Appeals
has jurisdiction to grant post-conviction release from confinement for persons with a felony
conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3; Hoang v. State, 872 S.W.2d 694, 697
(Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568, 569 (Tex. App.—Waco 2000, orig.
proceeding). The intermediate courts of appeals have no jurisdiction over post-conviction writs
of habeas corpus in felony cases. Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); see In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); Ex parte
Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex. App.—Fort Worth Dec. 22, 2016)
(mem. op., not designated for publication) (appeal dismissed for lack of jurisdiction).

        Here, the record does not appear to contain an appealable order for which appellant may
timely file a notice of appeal in this court. We therefore ORDER appellant to file a response
showing why this appeal should not be dismissed for want of jurisdiction by November 7, 2022.
If appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed
for want of jurisdiction. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required
to establish this court’s jurisdiction, appellant must ask the district clerk to prepare one and
notify this court that such a request was made by November 7, 2022. All other deadlines in this
matter are suspended until further order of the court.

       We ORDER the clerk of this court to serve a copy of this order on the trial court, all
counsel, appellant, and the court reporter.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court